             Case 19-00865         Doc 24      Filed 07/12/19 Entered 07/12/19 20:42:47                 Desc Main
                                                 Document     Page 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF IOWA

IN RE: TRENTON J ROGERS                                         CASE NO: 19-00865
       TANYA M ROGERS                                           DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 13




On 7/12/2019, I did cause a copy of the following documents, described below,
Chapter 13 Plan




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 7/12/2019
                                                          /s/ Derek Hong
                                                          Derek Hong AT0009118
                                                          Hong Law, PLC
                                                          425 Second St SE, Ste 950
                                                          Cedar Rapids, IA 52401
                                                          319 294 5853
                 Case 19-00865           Doc 24       Filed 07/12/19 Entered 07/12/19 20:42:47                       Desc Main
                                                        Document     Page 2 of 4




                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF IOWA

 IN RE: TRENTON J ROGERS                                                CASE NO: 19-00865
        TANYA M ROGERS
                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13




On 7/12/2019, a copy of the following documents, described below,

Chapter 13 Plan




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 7/12/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Derek Hong
                                                                            Hong Law, PLC
                                                                            425 Second St SE, Ste 950
                                                                            Cedar Rapids, IA 52401
             Case AS
PARTIES DESIGNATED 19-00865      DocNOT
                      "EXCLUDE" WERE  24 SERVED
                                           FiledVIA
                                                  07/12/19
                                                    USPS FIRST Entered   07/12/19 20:42:47 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 3 of 4
CASE INFO                                AFNI INC                                 AWA COLLECTIONS
1LABEL MATRIX FOR LOCAL NOTICING         1310 MARTIN LUTHER KING DRIVE            ATTN BANRKUPTCY
08621                                    PO BOX 3068                              100 CHURCH STREET
CASE 19-00865                            BLOOMINGTON IL 61702-3068                DICKSON TN 37055-1826
NORTHERN DISTRICT OF IOWA
CEDAR RAPIDS
THU JUL 11 17-46-01 CDT 2019



AWA COLLECTIONS                          BILLS PLUMBING                           CAPITAL ONE
P O BOX 6605                             703 S DUBUQUE ST                         ATTN BANKRUPTCY
ORANGE CA 92863-6605                     IOWA CITY IA 52240-4203                  6125 LAKEVIEW RD SUITE 800
                                                                                  CHARLOTTE NC 28269-2605




CENTRAL STATE BANK                       CNAC   IA111                             CREDENCE RESOURCE MANAGEMENT
CO CHRISTOPHER LOFTUS ATTORNEY           3837 1ST AVE SE                          PO BOX 1253
115 THIRD ST SE STE 1200                 CEDAR RAPIDS IA 52402-5602               SOUTHGATE MI 48195-0253
CEDAR RAPIDS IA 52401-1222




                                                                                  EXCLUDE
CREDIT BUREAU SERVICES OF IOWA INC       DIRECTV
ATTN BANKRUPTCY                          PO BOX 105249                            CAROL F DUNBAR
1306 SOUTH 7TH STREET                    ATLANTA GA 30348-5249                    531 COMMERCIAL STREET STE 500
OSKALOOSA IA 52577-4114                                                           WATERLOO IA 50701-5497




ENDODONTIC ASSOCIATES                    ENT MEDICAL SERVICES                     ENDODONTIC ASSOCIATES
CO HR ACCOUNTS INC                       2615 NORTHGATE DR                        2781 OAKDALE BLVD STE 1
PO BOX 672                               IOWA CITY IA 52245-9565                  CORALVILLE IA 52241-9751
MOLINE IL 61266-0672




H R ACCOUNTS INC                         H R ACCOUNTS INC                         HAUSERS WATER SYSTEMS
ATTN BANKRUPTCY                          PO BOX 672                               PO BOX 28
PO BOX 672                               MOLINE IL 61266-0672                     MANCHESTER IA 52057-0028
MOLINE IL 61266-0672




                                         EXCLUDE
HAWKEYE ADJUSTMENT SRVS                                                           IOWA DEPARTMENT OF REVENUE
ATTN BANKRUPTCY                          DEREK NW HONG                            ATTN BANKRUPTCY UNIT
PO BOX 716                               425 SECOND STREET SE SUITE 950           PO BOX 10471
SIOUX CITY IA 51102-0716                 CEDAR RAPIDS IA 52401-1813               DES MOINES IA 50306-0471




JOHNSON COUNTY DISTRICT COURT            KUHL PHILLIPS JANS                       LEFF LAW FIRM
CLERK OF COURTS                          2401 CORAL CT STE 2                      222 SOUTH LINN ST
417 S CLINTON ST                         CORALVILLE IA 52241-2889                 IOWA CITY IA 52240-1601
IOWA CITY IA 52240-4108




MERCY HOSPITAL                           MEARDON SUPPEL DOWNER PLC                MERCY IOWA CITY
CO HR ACCOUNTS INC                       122 SOUTH LINN ST                        500 E MARKET ST
PO BOX 672                               IOWA CITY IA 52240-1830                  IOWA CITY IA 52245-2633
MOLINE IL 61266-0672
             Case AS
PARTIES DESIGNATED 19-00865      DocNOT
                      "EXCLUDE" WERE  24 SERVED
                                           FiledVIA
                                                  07/12/19
                                                    USPS FIRST Entered   07/12/19 20:42:47 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document        Page 4 of 4
MERCY MEDICAL CENTER                     MERCY MEDICAL CENTER                     MERCY MEDICAL CENTER
4625 6TH ST SW STE 2                     701 10TH ST SE                           PO BOX 1824
CEDAR RAPIDS IA 52404-4445               CEDAR RAPIDS IA 52403-1292               CEDAR RAPIDS IA 52406-1824




MERCY MEDICAL CENTER                     RADIOLOGIC MEDICAL SERVICES              REGINA AMPM PROGRAM
PAYMENT PROCESSING CENTER    PMD         2769 HEARTLAND DR STE 307                2140 ROCHESTER AVE
10604 JUSTIN DR                          CORALVILLE IA 52241-2732                 IOWA CITY IA 52245-3527
DES MOINES IA 50322-3755




                                         DEBTOR
TANYA M ROGERS                                                                    SANTANDER CONSUMER USA INC
616 REDBIRD RUN                          TRENTON J ROGERS                         PO BOX 961245
TIFFIN IA 52340-9434                     616 REDBIRD RUN                          FORT WORTH TX 76161-0244
                                         TIFFIN IA 52340-9434




SOUTH SLOPE COOPERATIVE COMMUNICATIONS   STONELEIGH RECOVERY ASSOCIATES           SURGICAL SERVICES
980 N FRONT ST                           PO BOX 1479                              510 E BLOOMINGTON ST
PO BOX 19                                LOMBARD IL 60148-8479                    IOWA CITY IA 52245-2803
NORTH LIBERTY IA 52317-0019




THE BUREAUS INC                          TOWN SQUARE DERMATOLOGY                  USAA CLAIMS SERVICE
ATTN BANKRUPTCY                          1100 6TH ST 202                          PO BOX 33490
650 DUNDEE RD STE 370                    CORALVILLE IA 52241-1757                 SAN ANTONIO TX 78265-3490
NORTHBROOK IL 60062-2757




EXCLUDE                                  UNIV IA CU                               UNIVERSITY OF IOWA COLLEGE OF
UNITED STATES TRUSTEE                    ATTN BANKRUPTCY                          DENTISTRY
UNITED STATES FEDERAL COURTHOUSE         PO BOX 800                               801 NEWTON RD
111 7TH AVENUE SE BOX 17                 NORTH LIBERTY IA 52317-0800              IOWA CITY IA 52242
CEDAR RAPIDS IA 52401-2103




UNIVERSITY OF IOWA HEALTH CARE
PATIENT FINANCIAL SERVICES
2100 UNIVERSITY CAPITOL CENTRE
IOWA CITY IA 52242-5500
